Case 1:19-cv-06524-DLI-ST Document 28-7 Filed 12/04/20 Page 1 of 4 PageID #: 507




                         LAW OFFICE OF JOHN J. JANIEC
                                        ATTORNEY AT LAW
                                                -
                                    261 MADISON AVENUE, FL 12
                                    NEW YORK, NEW YORK 10016
                                               __

                                        TEL: (212) 629 - 0027
                                        FAX: (646) 589 - 0499


MEMBER OF THE N.Y. AND N.J. BARS                                CHINESE LAW COUNSEL:
E-MAIL: JJANIEC@JJJLAWOFFICE.COM                                LIJUN DOU
                                                                LICENSED FOREIGN LEGAL PROFESSIONAL
                                                                MEMBER OF THE BAR OF:
                                                                THE PEOPLE’S REPUBLIC OF CHINA


                                      October 26, 2020

 VIA Electronic Mail Only
 mhorn@archerlaw.com

 Michael S. Horn
 Archer & Greiner, P.C.
 21 Main Street – Suite 353
 Court Plaza South, West Wing
 Hackensack, New Jersey 07601

 Re: Xiamen ITG Group Corp., Ltd. v. Peace Bird Trading Corp.,
      Crystal Vogue Inc. and Xing Lin (USA) International Corp. v.
      Xiamen ITG Group Corp., Ltd.
     E.D. N.Y. Case No.: 19-cv-6524 (DLI) (SLT)
Dear Michael:
        I have reviewed the outstanding items in plaintiff’s responses to the Peace Bird defendants’
Interrogatories and the Requests for Documents which I agreed to review. With respect to
Interrogatory No. 12, the additional detail requested by you may be found at XIAMENITG858-
890. Since, as plaintiff requested, no further information has been provided by the Peace Bird
defendants with the respect to the “detailed description” sought by them with respect to
Interrogatory No. 20, plaintiff will assume that the descriptions provided in the written agreements,
packing slips and commercial invoices are sufficient provide whatever further detail is sought by
the Peace Bird defendants. Plaintiff’s offer to discuss the delivery dates addressed in Interrogatory
29 has not been responded to by the Peace Bird defendants but, judging by the Peace Bird
defendants responses to plaintiff’s Notice to Admit, it would appear that the Peace Bird defendants
have now taken the position that none of the Purchased Items were delivered.
       Following a search by plaintiffs, no further documents of the type described in the Peace
Bird defendants Requests for Documents (“RFD”) No. 9 are available to be produced. The request
Case 1:19-cv-06524-DLI-ST Document 28-7 Filed 12/04/20 Page 2 of 4 PageID #: 508


August 26, 2020
                                                                       Law Office of John J. Janiec

in RFD No. 16 was not supplemented by the Peace Bird defendants and no documents responsive
to this request are available at this time. No notes of the type described in RFD No.38 are presently
known to exist. With respect to the importation documents referred to in RFD No. 39, plaintiff
also produced the Customs Declaration For Export From the People’s Republic of China which
was not mentioned in its original response to RFD No. 39. Following a review, no further
documents of the type described have ben located. Since no further information has been received
with respect to RFD No. 50, it is assumed that a subsequent review by the Peace Bird defendants
resulted in the recognition that this Request has been comprehensively answered and no further
information is required. The documents described in RFD No. 61 are not in the possession,
custody, or control of plaintiff. With respect to RFD No. 64, a search has been made and all of the
source documents for Excel Spreadsheet No. 1 have been provided to the Peace Bird defendants
in the document production made by plaintiff. No additional documents have been located and
plaintiff’s response to RFD No. 70 remains unchanged. With respect to RFD No. 73, plaintiff is
not in possession of any purchase orders related to the Purchased Items.
        Plaintiff’s production of documents with respect to its claims against the Peace Bird
defendants has been exhaustive. It is believed that all relevant documents have been produced. If
however, additional documents become known during the course of preparation and/or review that
should have been disclosed but were not, plaintiff will produce those documents. As previously
offered, if the Peace Bird defendants are of the view that a document or a category of documents
that is known to exist has not yet been produced, upon receipt of a particularized request
identifying the document and any available information concerning its use, plaintiffs will gladly
undertake a further search for that document.
        Along those lines, accompanying this letter are documents which although appearing to
have been generated by the Peace Bird defendants, were recently located by plaintiff. It is noted
that these documents were not included in the document production made to plaintiff by the Peace
Bird defendants.       These documents are Bates Numbered XIAMENITG001063 to
XIAMENITG1085.
Confidentiality Agreement. Accompanying this letter is the redlined review of the Proposed
Protective Order and Confidentiality Agreement. The only changes that I made are to the end of
paragraph 2where material has been added (and a typo in the following line), and the deletion of
paragraph 4 which is inconsistent with the last “Whereas” clause. While I personally do not see
the need for confidentiality with respect to any of the documents produced thus far, I would like
to have a mechanism in place to discover the basis for a document’s confidential designation. Even
if you were to re-designate all of the de-designated documents, I would like to have the option of
being informed of the basis for the confidentiality designation. Also, I would have no objection
using the Confidentiality Agreement you proposed on August 24, 2020, with the following changes
as indicated to the first and second sentences of paragraph 4:
      All documents previously designated as being Confidential are hereby de-designated
      as such, but shall remain subject to re-designation as being Confidential by the
      Producing party. The Receiving party may, at any time, notify the Producing party
                                                 2
Case 1:19-cv-06524-DLI-ST Document 28-7 Filed 12/04/20 Page 3 of 4 PageID #: 509


August 26, 2020
                                                                        Law Office of John J. Janiec

      that the Receiving party does not concur in the designation of a document or other
      material as Confidential Information. If the Producing party does not agree to
      declassify such document or material, the Producing party shall state the basis for the
      document or a category of documents as being confidential, the Receiving party . . .


        In my letter to you of July 15, 2020, apart from other deficiencies, I noted that the answers
of the Peace Bird defendants to plaintiff’s interrogatories were not made under oath in accordance
with Fed. R. Civ. P. 33 (b)(3). Kindly provide the proper verification or advise me of your
intention not to do so in order that I may proceed accordingly.
        I have reviewed the answers of the Peace Bird defendants to plaintiff’s recent Notice to
Admit. The Notice was intended to reduce the burden on both parties in dealing with the routine
paperwork associated with the 45 shipments of fabrics and textiles involved in this case. The
answers of the Peace Bird defendants to as simple an admission request which seeks an admission
that a document provided in discovery and identified by a specific Bates Number is a true copy
of a written agreement entered into on a specific date between plaintiff and a named plaintiff cannot
be viewed as having being made in a good faith. For example, none of the admission requests
with respect to the written agreements between the parties call for a legal conclusion; referring to
a document by its title, such as Letter of Guarantee, is not calling for a legal conclusion. Secondly,
the admission request does not seek an admission that the written agreement was received, and the
statement that evidence is being searched for to prove that the document was received is patently
frivolous, in view of the fact that, by my count, at least 14 of the contracts involved in this case
were provided by the Peace Bird defendants to plaintiff in discovery. I could cite similar instances
with respect to the Bills of Lading and other documents referred to in the Notice To Admit. The
Peace Bird defendants have had the English Language translations of the CIETAC arbitration
awards, since June 4, 2020, if we can’t agree that a certified copy is a true copy of the original
document, and a that certified translation is a accurate translation for purposes of this lawsuit, I
cannot conceive of us reaching an agreement on anything.
        To this point, the document production of the Peace Bird defendants so far has consisted,
for the most part, of copies of the written agreements and related documents for the transactions
that were a part of the CIETAC arbitrations. Plaintiffs have received none of the documents that
have been requested by them that are related to the damage claims of the Peace Bird defendants.
The documents provided with the “AG” preface are disjointed and not linked to any specific
shipment. For those few that a shipment can be identified, they actually contradict the Peace Bird
defendants claim that none of the shipments have been delivered. The unqualified denials that any
of the shipments have been received is also contradicted by defendants’ unsworn responses to
some of plaintiff’s interrogatories.
        As I mentioned to you, we would be prepared to proceed with depositions but have no
objection to accommodating your schedule in selecting a date for them to take place. It would
appear at this point that in view of the Peace Bird defendants’ denial of everything, it might be

                                                 3
Case 1:19-cv-06524-DLI-ST Document 28-7 Filed 12/04/20 Page 4 of 4 PageID #: 510
